UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-4217


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

HENRY ALAN LEE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Loretta Copeland Biggs,
District Judge. (1:15-cr-00281-LCB-1)


Submitted:   December 30, 2016              Decided:   January 10,2017


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Eric D. Placke, First
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Ripley Rand, United States Attorney, Eric L. Iverson,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Henry Allen Lee pled guilty to receipt of child pornography,

in violation of 18 U.S.C. § 2252A(a)(2)(A), (b)(1) (2012).                     The

district court varied below the Sentencing Guidelines range and

sentenced Lee to 121 months’ imprisonment.                  Lee now appeals,

challenging     the     substantive     reasonableness     of   the   sentence.

Finding no error, we affirm.

       We   review    the   reasonableness       of   a   sentence    “under     a

deferential abuse-of-discretion standard.”            Gall v. United States,

552 U.S. 38, 41 (2007).      Because Lee does not assert any procedural

sentencing error, we review only the substantive reasonableness of

the sentence, considering “the totality of the circumstances,

including the extent of any variance from the Guidelines range.”

Id. at 51.     We presume that a sentence below a properly calculated

Guidelines range is substantively reasonable, rebuttable only “by

showing that the sentence is unreasonable when measured against

the 18 U.S.C. § 3553(a) factors.”            United States v. Louthian, 756
F.3d 295, 306 (4th Cir. 2014); see United States v. Strieper, 666
F.3d 288,   295-96     (4th   Cir.    2012)   (rejecting     argument   that

presumption of reasonableness should not apply to sentences for

child pornography offenses).

       We have thoroughly reviewed the record and conclude that Lee

has failed to rebut the presumption of reasonableness applied to

his sentence.        Based on the factors identified by the district

                                         2
court, the court did not abuse its discretion in concluding that

Lee’s downward variant sentence is sufficient but not greater than

necessary to accomplish the goals of 18 U.S.C. § 3553(a) (2012).

Accordingly, we affirm the judgment of the district court.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.


                                                          AFFIRMED




                                3